Citation Nr: 9912803	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.  He died in July 1992 and the appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1993, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's cause of death to his period of active service or 
any of his service-connected disabilities.

2.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Inasmuch as the 
appellant's contentions involve a question of medical 
causation, competent medical evidence demonstrating that the 
claim is "plausible" or "possible" is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Montgomery 
v. Brown, 4 Vet. App. 343 (1993).  

The cause of a veteran's death will be considered to have 
been due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(1998).  A service-connected disability will be considered to 
be the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  A service-connected 
disability will be considered a contributory cause of death 
if it contributed substantially or materially to the 
veteran's cause of death, that is, it combined to cause 
death; it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1998).  Additionally, to meet 
the requirements of a contributory cause, the service-
connected disability must do more than causally share in 
producing death, but rather there must be a causal 
connection.  Id.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded.  
Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the United States Court of Appeals for Veterans 
Claims (Court) finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  The 
Board, therefore, concludes that denying the appeal on this 
issue because the claim is not well grounded is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

The veteran was service-connected for acne, a left knee 
disability, and malaria, with the latter two disabilities 
being evaluated as noncompensable.  His death certificate 
shows his date of death to be July 28, 1992, and the cause of 
death is listed as bladder cancer.  Service medical records 
show no treatment for bladder cancer.  Submitted private 
treatment records from various physicians show that the 
veteran was diagnosed with bladder cancer in April 1991, had 
surgery, and relapsed in January or February 1992, at which 
time his cancer had metastasized.  A report of compete blood 
count results in a May 1992 report shows no indication of the 
presence of malarial parasites.  While these treatment 
records document the course of the veteran's treatment for 
bladder cancer, there is no mention in these records as to a 
possible cause for the disease.  

The appellant contends that the veteran's extensive bouts 
with malaria during service, and immediately thereafter, 
resulted in the progressive development of his bladder cancer 
in the years since his discharge.  As support for her 
contention, the appellant references an article titled 
"Black Water Fever" in the May 1992 edition of Discover 
magazine which asserts that "after a small amount of time in 
the liver, the malarial parasites go into red cells that 
explode sending the parasites out.  The cell membranes then 
become sticky and clump in vital organs (liver, kidneys, 
brain, etc) cutting off the blood flow which results in 
permanent damage to the organs."  She contends that this 
article shows that the veteran's service-connected malaria 
caused the bladder cancer which resulted in his death.  
However, this evidence does not establish a connection 
between the veteran's service-connected malaria and his 
bladder cancer; the article does not appear to mention cancer 
at all, it simply provides speculative generic statements 
regarding malarial parasites and blood flow that are not 
relevant to the appellant's claim.  See Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); and Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

A review of the record shoes that it does not contain 
competent medical evidence relating the veteran's bladder 
cancer to his service-connected malaria, or other 
disabilities, or to his period of active service.  As noted 
above, competent medical evidence demonstrating that the 
claim is "plausible" or "possible" is required to 
establish the appellant's claim as well grounded.  
Accordingly, while the Board acknowledges that the appellant 
believes that the veteran's death was brought on, in part, by 
his service-connected malaria; her opinion is not sufficient 
to establish such a connection.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Moreover, such a medical opinion 
is not within the province of the Board.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (it is not the function of 
the Board to make medical determinations).  Accordingly, 
while the Board sympathizes with the claimant, the evidence 
of record is not sufficient to present a well-grounded claim 
of entitlement to the cause of the veteran's death based on 
his service-connected malaria.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

